Citation Nr: 1814437	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right eye severe visual impairment; mild dry eye; senile cataracts; right eye macular edema, secondary to inferior retinal vein occlusion, claimed as loss of vision of right eye, to include as secondary to service-connected diabetes mellitus type II (DM II).

2.  Service connection for bladder neck contracture, claimed as a bladder condition, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq. Attorney 


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May1968 to February1970.  

This case is on appeal before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.



FINDINGS OF FACT

1.  The Veteran's current visual disability, as manifested by a loss of vision, was not incurred in service nor is it otherwise related to any aspect of active service or any service connected disability. 

2.  The bladder disability, including bladder neck contracture, is secondary to a service-connected disability. 



CONCLUSION OF LAW

The criteria for service connection for a visual disability, claimed as loss of vision, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a bladder disability, to include bladder neck contracture, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  The RO issued a notice letter to the Veteran in November 2010 that met the VCAA notice requirements for the claims of service connection for a bladder disability and loss of vision.

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record, medical findings, and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4) (2017).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.


II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

A.  Loss of Vision 

The Veteran seeks entitlement to service connection for loss of vision.  The Veteran reports that he has vision loss due to his service-connected diabetes mellitus (DM).

Service treatment records do not reveal any loss of vision and there is no indication that the Veteran's current loss of vision is related to his active service.

In support of his claim, the Veteran submitted copies of outpatient treatment records from San Juan VAMC and Ponce OPC.  A note dated February 2008 stated that there was no diabetic retinopathy was found.  An assessment note from June 2010 indicated interior temporal branch retinal vein occlusion right eye with macular edema, right eye vision loss due to the previous mentioned condition.  An eye fluorescein procedure was performed in September 2010 and the diagnostic impressions were interior temporal branch retinal vein occlusion right eye, no Rubeus's macular, and retinal edema assessment explains vision/ refractive error insipient senile cataracts non-surgical.  

The Veteran also submitted a statement in support of claim from the Veteran's wife, received in November 2010 in which she indicated that the Veteran is diabetic since 1994 and that during the summer of 2010 he woke up and stated that he could see nothing from his right eye.  She also stated that the Veteran was referred to San Juan VAMC and had surgery on November 2010 but his sight was still affected.  

The Veteran was afforded a VA examination in connection with this claim in February 2011.  The February 2011 VA eye examination showed that the Veteran suffered from diabetes mellitus type II for 16 years and was on diet restriction.  The examiner noted that the Veteran suffered from hypertension but did not suffer from glaucoma.  The examiner also noted that the Veteran underwent an intraocular kenalog injection right eye and temporal branch retinal vein occlusion right eye with macular edema.  The examiner noted that there is impairment of central visual acuity of 20/400 distorted in right eye with 20/50 in the left eye but no dyplopia was found.  The examiner's diagnosis was refractive error left (hype etropia, astigmatism presbyopia) right eye severe visual impairment mild dry eyes bilateral senile cataracts right eye macular edema secondary to inferior branch retinal vein occlusion, no diabetic retinopathy observed.  The examiner stated that the loss of right eye vision was caused by or result of macular edema secondary to inferior branch retinal occlusion.  The loss of left eye vision was caused by or result of refractive error and senile cataract.  He noted that the Veteran's symptoms (foreign body burning sensation and tearing left eye) were caused by or result of mild dry eyes.  The examiner's conclusion was that the inferior branch retinal vein occlusion, "is at least as likely as not (50/50 probability) caused by or result of systematic hypertension," for which the Veteran is not service connected.  In addition, the examiner concluded that the loss of vision, including cataracts and right eye inferior branch retinal vein occlusion was not caused by or result of DM II.  

This evidence does not show that the Veteran's right eye severe visual impairment, mild dry eye, senile cataracts, right eye macular edema secondary to inferior retinal vein occlusion, claimed as loss of vision of right eye is related to the service connected condition of DM II nor is there any evidence of this disability during military service.
The Board finds that the findings of the February 2011 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the February 2011 examiner's nexus opinion was based on a thorough review of the record, including the lay statements and medical evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the February 2011 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed loss of vision and the Veteran's active duty service or DM II outweighs the Veteran's contentions that his loss of vision is connected to his DM II. 

The Board has considered the Veteran's and his wife's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, the issue of whether his service-connected DM II caused or aggravated his current vision loss, is a complex medical matter that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id., see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a nexus between his service- connected DMII and his loss of vision, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by a medical professional after examination of the Veteran and consideration of the Veteran's history and reports, and the opinions are supported by clear rationale.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a vision loss disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107 (b) (2012) is not applicable, as there is no approximate balance of evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim for service connection is denied.

B.  Bladder Condition

The Veteran's contends that his diagnosed bladder condition is a result of service or secondary to a service connected disability.  The Board notes that the Veteran has been diagnosed with bladder neck contracture and bladder problems.  

Service treatment records from were silent as to any complaints and/or treatment for bladder condition  The Veteran's separation examination dated February 1970 states that his genitourinary system was normal.  Outpatient treatment records from San Juan VAMC and Ponce OPC do not show evidence that the Veteran's bladder condition was incurred in service or that it was caused by his service connected diabetes mellitus type II disability.

A VA genitourinary examination dated in March 2011 showed that the Veteran stated the initial manifestation of his bladder condition was in 2006, with frequent urination, since the onset, but it was stable.  The examiner noted that the Veteran underwent transurethral microwave thermothomy without side effects at San Lucas Hospital Ponce Puerto Rico in February 2007.  He also noted that the Veteran underwent transurethral microwave thermotherapy at San Juan VA Hospital in August 2010.  The examiner diagnosis bladder neck contracture and concluded that the bladder condition (or bladder neck contracture) was not caused by nor result of the diabetes mellitus.  The examiner stated that the bladder neck contracture was secondary to the transurethral microwave thermotherapy of the prostate and that this condition is a side effect of that treatment.

The Board notes that in June 2016 the Veteran was service-connected for prostate cancer at 100 percent disabling.  The transurethral microwave thermotherapy that the Veteran underwent was part of his treatment for prostate cancer.  As the competent and credible medical evidence indicates a nexus between the Veteran's current bladder condition, including bladder neck contracture, and the Veteran's prostate cancer treatment, the Board finds that service connection for the Veteran's bladder disorder is warranted effective September 29, 2015, the effective date of service connection for prostate cancer.  


ORDER

1.  Entitlement to service connection for right eye severe visual impatient; mild dry eye; senile cataracts; right eye macular edema, secondary to inferior retinal vein occlusion, claimed as loss of vision of right eye , to include as  secondary  to service-connected diabetes mellitus type II, is denied.

2.  Service connection for bladder neck contracture, claimed as a bladder condition, to include as secondary to a service connected disability, is granted effective September 29, 2015, the effective date of service connection for prostate cancer.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


